DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/21 has been entered.

3.	Claims 1-40 are pending upon entry of amendment filed on 10/28/20.  

4.	Applicant’s submission of IDS filed on 1/26/21 has been considered.

5.	Supplemental specification and drawings filed on 1/26/21 have been entered.

6. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-40 are allowed.

In light of Applicant’s response filed on 9/18/20, the rejections of record have been withdrawn.  
In addition, the avelumab antibody sequence and the antibody taught by the primary reference in U.S. Pat. 8,217,149 are not identical (note p. 18 of the remark filed on 9/18/20).

Further, the references listed in the IDS filed on 1/26/21 do not suggest or disclose avelumab formulations comprising avelumab, acetate buffer, D mannitol, poloxamer and do not comprise methionine and the concentration ranges required by the claimed invention.

the claims are allowable because the antibody formulation taught by the secondary reference U.S. Pub. 2006/0088523 (most pertinent, cited) is suitable for antibody at 100mg/ml or higher while the claimed invention requires 10-30mg/ml of antibody and the biosimilars or other avelumab is not disclosed in the U.S. Pat. 8,217,149.

7.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600May 4, 2021 

/YUNSOO KIM/Primary Examiner, Art Unit 1644